Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed 17 November 2021 with respect to claims 8, 19 and 27 have been fully considered and are persuasive. The rejection of these claims has been withdrawn. 
Applicant's remaining arguments filed 17 November 2021 have been fully considered but they are not persuasive. 
Applicant argued the combination of Hui in view of Qui does not teach and make obvious the claimed invention. However, Examiner disagrees. 
Applicant argued the Hui and Qi references lack a motivation to combine. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is to provide a communication quality through beamforming gain and beam steering as taught by Qi (paras. 16 and 25-27) for the spatial beams in the MIMO system of Hui (paras. 34-35, 44 and 64).
Applicant argued the combination of Hui, Qi, Gamand and Dent does not teach and make obvious claims 5-6, 15, 24-25 and 30. However, Examiner disagrees.
Applicant argued the Hui, Qi, Gamand and Dent references lack a motivation to combine. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is to provide various and specific components to implement a communicated beam (Gamand, fig. 10, well-known beamformer utilizing a well-known Butler matrix) as well as processing a signal received by or transmitted using a beam (Dent, figs. 4 and 27, well-known A/D converter for use in receiving a beamformed signal via a butler matrix - Dent, para. 4, third sentence).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 13-14, 20, 22-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 2013/0114468) in view of Qi et al. (US 2008/0219376).
Regarding claim 1, Hui discloses a method of full-duplex wireless communication operable at a base station (BS) (figs. 1 and 8; para. 34, fourth sentence; para. 35, last two sentences; para. 86, first sentence) comprising: receiving, from a user equipment (UE), a first signal (items 157-158, Rx) communicated using one or more first time resources (para. 44, last two sentences; note: the TX and RX states of the antennas continue in time; note: well-known space-frequency-time division – para. 44, first through fourth sentences) and one or more first frequency resources (items B2 and B3; para. 73, fourth to last sentences); and transmitting a second signal to the UE simultaneously with receiving the first signal (items 157-158, Tx), 
Hui discloses using MIMO and spatial streams or layers (paras. 35 and 64) but does not discloses communicating via a first directional receive beam and a second directional transmit beam. Qi discloses beams for MIMO (fig. 1; para. 16, especially last sentence; para. 27, last two sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have communicating via a first directional receive beam and a second directional transmit beam in the invention of Hui. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing sufficient signal quality in a communication system (Qi, paras. 16 and 25-27; note: beamforming gain and beam steering; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 9, Hui discloses an apparatus for full-duplex wireless communication operable at a base station (BS) (figs. 1 and 8; para. 34, fourth sentence; para. 35, last two sentences; para. 86, first sentence), comprising: a memory; and a processor communicatively coupled to the memory (fig. 11), wherein the processor is configured to: receive, from a user equipment (UE), a first signal (items 157-158, Rx) communicated using one or more first time resources (para. 44, last two sentences; note: the TX and RX states of the antennas continue in time; note: well-known space-frequency-time division – para. 44, first through fourth sentences) and one or more first frequency resources (items B2 and B3; para. 73, fourth to last sentences); and transmit a second signal to the UE simultaneously with receiving the first signal (items 157-158, Tx), wherein the second signal is transmitted using the one or more first time resources 
Hui discloses using MIMO and spatial streams or layers (paras. 35 and 64) but does not discloses communicating via a first directional receive beam and a second directional transmit beam. Qi discloses beams for MIMO (fig. 1; para. 16, especially last sentence; para. 27, last two sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have communicating via a first directional receive beam and a second directional transmit beam in the invention of Hui. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing sufficient signal quality in a communication system (Qi, paras. 16 and 25-27; note: beamforming gain and beam steering; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
  Regarding claim 20, Hui discloses a non-transitory computer-readable storage medium that stores instructions that when executed by a processor of an apparatus cause the apparatus to perform a method of full-duplex wireless communication operable at a base station (BS) (figs. 1, 8 and 11; para. 34, fourth sentence; para. 35, last two sentences; para. 86, first sentence), the method comprising: receiving, from a user equipment (UE), a first signal (items 157-158, Rx) communicated using one or more first time resources (para. 44, last two sentences; note: the TX and RX states of the antennas continue in time; note: well-known space-frequency-time division – para. 44, first through fourth sentences) and one or more first frequency resources (items B2 and B3; para. 73, fourth to last sentences); and transmitting a second signal to the UE simultaneously with receiving the first signal (items 157-158, Tx), wherein the second signal is transmitted using the one or more first time resources (para. 44, last two sentences; note: the TX 
Hui discloses using MIMO and spatial streams or layers (paras. 35 and 64) but does not discloses communicating via a first directional receive beam and a second directional transmit beam. Qi discloses beams for MIMO (fig. 1; para. 16, especially last sentence; para. 27, last two sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have communicating via a first directional receive beam and a second directional transmit beam in the invention of Hui. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing sufficient signal quality in a communication system (Qi, paras. 16 and 25-27; note: beamforming gain and beam steering; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 28, Hui discloses an apparatus for full-duplex wireless communication operable at a base station (BS) (figs. 1, 8 and 11; para. 34, fourth sentence; para. 35, last two sentences; para. 86, first sentence), comprising: means (fig. 11) for receiving, from a user equipment (UE), a first signal (items 157-158, Rx) communicated using one or more first time resources (para. 44, last two sentences; note: the TX and RX states of the antennas continue in time; note: well-known space-frequency-time division – para. 44, first through fourth sentences) and one or more first frequency resources (items B2 and B3; para. 73, fourth to last sentences); and means for transmitting a second signal to the UE simultaneously with receiving the first signal (items 157-158, Tx), wherein the second signal is transmitted using the one or more first time resources (para. 44, last two sentences; note: the TX and RX states of the antennas continue in time; note: well-known space-frequency-time division – para. 44, first through fourth 
Hui discloses using MIMO and spatial streams or layers (paras. 35 and 64) but does not discloses communicating via a first directional receive beam and a second directional transmit beam. Qi discloses beams for MIMO (fig. 1; para. 16, especially last sentence; para. 27, last two sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have communicating via a first directional receive beam and a second directional transmit beam in the invention of Hui. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing sufficient signal quality in a communication system (Qi, paras. 16 and 25-27; note: beamforming gain and beam steering; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 3, 13 and 22, Hui in view of Qi teaches and makes obvious the method of claim 1, the apparatus of claim 9, and the medium of claim 20, wherein the first directional receive beam and the first directional transmit beam are spatially separated (Hui, paras. 35, 44 and 64; note: space division duplexing and spatial streams and layers; Qi, paras. 16 and 27; note: beamforming and beam steering; paras. 8 and 10; note: MIMO spatial streams).  
Regarding claims 4, 14, 23 and 29, Hui in view of Qi teaches and makes obvious the method of claim 1, the apparatus of claims 9 and 28, and the medium of claim 20, wherein the first directional receive beam and the first directional transmit beam are spatially collocated (Hui, figs. 4, 7 and 9-11, note: collocated antennas or antenna unit of a base station and UE; Qi, fig. 1, note: collocated antennas of a device).  

s 2, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view Qi, as applied to claim 1, 9 or 20 above, and in further view of Gamand et al. (US 10,615,852).
Regarding claims 2, 10-11 and 21, Hui in view of Qi does not teach and make obvious the method of claim 1, further comprising generating the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, the apparatus of claim 9, further comprising a butler matrix circuit configured to generate the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, the apparatus of claim 10, wherein the butler matrix circuit comprises a plurality of branch-line quadrature couplers, and wherein two or more of the plurality of branch-line quadrature couplers are communicatively coupled via a phase shifter circuit, the non-transitory computer-readable storage medium of claim 20, wherein the method further comprises generating the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming.  
However, Gamand discloses a circuit for Butler matrix beamforming including couplers and a phase shifter circuit (fig. 10; item 300; fig. 2, item 200; fig. 4A, item 300; col. 3, lines 58-67). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have generating the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, a butler matrix circuit configured to generate the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, and wherein the butler matrix circuit comprises a plurality of branch-line quadrature couplers, and wherein two or more of the plurality of branch-line quadrature couplers are communicatively coupled via a phase shifter circuit in the invention of Hui in view of Qi. The motivation to have the modification and/or well-known benefits of the .

Claims 5-6, 15, 24-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi as applied to claim 1, 14, 23 or 29 above, and in further view of Gamand and Dent (US 2009/0160576).
Regarding claims 5-6, 15, 24-25 and 30, Hui in view of Qi does not disclose the method of claim 4 and the medium of claim 23, further comprising: receiving, via a circuit, the second signal and the first signal; passing, via the circuit, the second signal to a plurality of branch-line quadrature couplers; performing, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam; and passing, via the circuit, the first signal to an analog-to-digital converter, the method of claim 5 and the medium of claim 24, wherein the circuit comprises a duplexer, the apparatus of claim 14, wherein the processor is further configured to: receive, via a duplexer, the second signal and the first signal; pass, via the duplexer, the second signal to a plurality of branch-line quadrature couplers; perform, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam; and pass, via the duplexer, the first signal to an analog-to-digital converter, the non-transitory computer-readable storage medium of claim 23, wherein the method further comprises: receiving, via a circuit, the second signal and the first signal; passing, via the circuit, the second signal to a plurality of branch-line quadrature couplers; performing, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam; and passing, via the circuit, the first signal to an analog-to-digital 
However, Gamand discloses receiving, via a circuit, a second (transmit) signal and a first (receive) signal (fig. 10; note: transmitter and receiver blocks coupled to an antenna array; fig. 6A-8B, col. 12, lines 43-49, col. 13, lines 53-54 and col. 14, lines 32-37; note: circuitry hardware); passing, via the circuit, the second signal to a plurality of branch-line quadrature couplers (figs. 2, 3 and 10; note: Butler matrix is implemented as branch-line quadrature couplers 202x); performing, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam (col. 3, line 57 through col. 6, line 44); and passing, via the circuit, the first signal to a receiver block (fig. 10). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, via a circuit, the second signal and the first signal; passing, via the circuit, the second signal to a plurality of branch-line quadrature couplers; performing, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam; and passing, via the circuit, the first signal to a receiver block, the processor further configured to: receive, via a circuit, the second signal and the first signal; pass, via the circuit, the second signal to a plurality of branch-line quadrature couplers; perform, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam; and pass, via the circuit, the first signal to a receiver block, means for receiving the second signal and the first signal; means for passing the second signal to a plurality of branch-line quadrature 
Further, Hui in view of Qi and Gamand does not disclose the receiver block is coupled to or includes an analog-to-digital converter and wherein the circuit comprises a duplexer. Dent discloses an antenna array receiver block having an analog-to-digital converter (fig. 27, receive path through item 480 to downconverter; fig. 4, item 370; para. 66, third and fourth sentences) and a duplexer (fig. 27; para. 143, third sentences; note: fig. 26, duplexer 470). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a receiver block coupled to or include an analog-to-digital converter and the circuit comprise a duplexer in the invention of Hui in view of Qi and Gamand. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing decoding of a received signal and to implement a transceiver as is known in the art (Dent, fig. 26, receive path through item 480 to downconverter; fig. 4, item 370; para. 66, third and fourth sentences; fig. 27 and para. 143, third sentences; fig. 26, item 470; para. 141, lines 8-14; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 7, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi, Gamand and Dent as applied to claim 5, 15 or 24 above, and further in view of Shamsaifar et al. (US 2005/0030227) and Chin et al. (US 6,514,895).
12 is rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi and Gamand as applied to claim 11 above, and further in view of Shamsaifar and Chin.
Regarding claims 7, 12 and 26, Hui in view of Qi, Gamand and Dent does not disclose the method of claim 5 and medium of claim 24, wherein the circuit comprises one or more of a meta-material or a material with tunable electric permittivity or permeability, and the apparatus of claim 11, wherein the butler matrix circuit comprises one or more of a meta-material or a material with tunable electric permittivity or permeability. 
However, Shamsaifar discloses an antenna array system (figs. 1-3) using tunable materials (para. 13). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the circuit and butler matrix circuit comprise one or more of a meta-material or a material with tunable electric permittivity or permeability in the invention of Hui in view of Qi, Gamand and Dent (or Hui in view of Qi and Gamand). The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a phased array communication system having adjustable frequencies of operation (Chin, col. 1, lines 18-37 and col. 2, lines 13-33; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 16, Hui in view of Qui, Gamand and Dent discloses and makes obvious the apparatus of claim 15 as noted above, further comprising a butler matrix circuit configured to generate the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming (figs. 2-10) but does not disclose, wherein the butler matrix circuit comprises one or more of a meta-material or a material with tunable electric permittivity or permeability. However, Shamsaifar discloses an antenna array system (figs. 1-3) using tunable materials (para. 13). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the butler matrix circuit comprise one or .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi, Gamand and Dent as applied to claim 15 above, and further in view of Lewis (US 2015/0219752).
Hui in view of Qi, Gamand and Dent does not disclose the apparatus of claim 15, wherein the duplexer comprises one or more of a circulator or a branch-line coupler. However, Lewis discloses this feature (para. 29, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the duplexer comprises one or more of a circulator or a branch-line coupler in the invention of Hui in view of Qi, Gamand and Dent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing a duplexer as is known in the art (Lewis, para. 29, second sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi, Gamand and Dent as applied to claim 15 above, and further in view of Lewis, Shamsaifar and Chin.
Hui in view of Qi, Gamand and Dent does not disclose the apparatus of claim 15, wherein the duplexer comprises a circulator or a branch-line coupler, and wherein the circulator or branch-line coupler comprise one or more of a meta-material or a material with tunable electric permittivity or permeability.  
However, Lewis discloses a duplexer comprises a circulator or a branch-line coupler (para. 29, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the duplexer comprises one or more of a circulator or a branch-line coupler in the invention of Hui in view of Qi, Gamand and Dent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing a duplexer as is known in the art (Lewis, para. 29, second sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Shamsaifar discloses an antenna array system (figs. 1-3) using tunable materials (para. 13). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a circulator or branch-line coupler comprise one or more of a meta-material or a material with tunable electric permittivity or permeability in the invention of Hui in view of Qi, Gamand, Dent and Lewis. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a phased array communication system having adjustable frequencies of operation (Chin, col. 1, lines 18-37 and col. 2, lines 13-33; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 8, 19 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asai et al. (US 2007/0274372) discloses a combined analog interference cancellation for a duplexer (fig. 1) and a digital interference cancellation for a circuit 120 (figs. 1 and 2). Khan et al. (US 2018/0176897) discloses simultaneously transmitting and receiving on a same beam (fig. 6 and para. 39).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
 www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462